Citation Nr: 0306945	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
(spondylolisthesis, L5-S1).

2.  Entitlement to service connection for residuals of 
bursitis, acute, precalcaneal, bilateral. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1957 to April 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2000.  This matter was 
originally on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.	There is clear and unmistakable evidence that the 
veteran's low back disorder
pre-existed his entry into service; the competent medical 
evidence of record shows that there was no increase in 
severity of the veteran's low back disorder during service. 

2.	The competent medical evidence does not demonstrate that 
the veteran currently
has a bilateral heel disorder upon which compensation 
benefits may be established.


CONCLUSIONS OF LAW

1.	A low back disorder (spondylolisthesis, L5-S1) was not 
aggravated during
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2002).

2.	Residuals of bursitis, acute, precalcaneal, bilateral were 
not incurred in active
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remand and the Veteran's Claim Assistance Act of 
2000 

Pursuant to the Board's November 2000 Remand, the RO afforded 
the veteran a VA examination in July 2002 and obtained a 
medical opinion.  In correspondence dated in February 2001, 
the RO provided the veteran with notice of the Veteran's 
Claim Assistance Act of 2000 (VCAA) and VA's duties 
thereunder.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  
The RO advised the veteran of what he must do to support his 
claims.  The RO also advised the veteran that it would 
retrieve his treatment records from the VA Medical Centers in 
Dallas, San Antonio, and Kerrville as well as obtain his 
disability determination records from the Social Security 
Administration (SSA).  In correspondence dated in April 2002, 
the RO provided the veteran with additional notice of the 
VCAA.  The RO advised the veteran of what the evidence must 
show to establish entitlement to service connected 
compensation benefits.  The RO requested information and 
evidence from the veteran that concerned his assertion that 
he served on active duty for an additional period of service 
and received a medical discharge.  The claims file indicates 
that the veteran did not produce such information or 
evidence.  Thereafter, the RO reviewed the veteran's claims 
and issued the November 2002 Supplemental Statement of the 
Case (SSOC) which confirmed the prior denial.  By a letter 
dated in November 2002, the RO gave the veteran the 
opportunity to make any comment desired within 60 days, 
concerning the SSOC.  Based on the foregoing actions, the RO 
complied with the Remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO provided the veteran with a copy of the March 
1999 rating decision, June 1999 Statement of the Case, 
December 1999 SSOC, and November 2002 SSOC.  The RO has also 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  In 
addition to providing the veteran with a VA examination, the 
RO retrieved service medical records and VA treatment 
records.  The RO afforded the veteran a personal hearing 
before a Decision Review Officer in November 1999.  In 
January 2002, the SSA responded that its current files no 
longer contained any medical documentation.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Moreover, VA has fully discharged its duty to notify 
the claimant of the evidence necessary to substantiate the 
claims and of the responsibility of VA and the claimant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.


Service Connection

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A.      § 1111 
(West 1991).  The presumption of soundness can be rebutted 
only by clear and unmistakable evidence that such a 
disability existed prior to service.  38 C.F.R. § 3.304(b).  
Service medical records show that the veteran's December 1957 
induction examination report noted that the veteran had 
congenital lordosis, not considered disabling.  Thus, the 
veteran is shown to have a back disorder that pre-existed 
service.  38 C.F.R. § 3.304(b).  

Service medical records show that the veteran was seen in 
December 1957 for bilateral heel pain.  X-rays revealed 
minimal stress fractures of both os calci.  The diagnosis was 
bursitis acute, precalcaneal bilateral, cause unknown.  He 
was hospitalized for six weeks.  The veteran was seen in 
February and March 1958 for complaints of bilateral heel pain 
and back pain.  The veteran reported trauma to the dorsum of 
the right foot that occurred three days prior.  The veteran 
was re-admitted to the hospital with a diagnosis of bursitis, 
acute, precalcaneal bilateral.  The veteran's heels were 
treated and the hospital records noted that the fracture of 
the heels were no further problem and had caused no 
difficulty throughout the entire hospitalization.  

The hospital records also noted that the veteran related a 
history of low back problems that consisted mostly of pain 
particularly after heavy exertion.  The veteran related that 
in 1955, he consulted medical aid for his back problems.  He 
reported that x-rays revealed spondylolisthesis at the L5-S1 
interspace with one-quarter space inch forward displacement 
and evidence of Scheuermann's disease in the lower lumbar 
vertebra.  The examiner noted that records were obtained from 
the Children's Medical Center in Dallas, Texas to 
substantiate the above history.  A physical examination of 
the veteran's lower back was conducted and x-rays were taken.  
The diagnosis was spondylolisthesis, grade one, L5-S1, 
existing prior to enlistment.  It was noted at the conclusion 
of the veteran's hospital stay that the pain was not as 
severe as it was on admission.  In April 1958, the Board of 
Medical Survey found that the veteran had a nonacceptable 
defect and recommended his discharge from service.

A pre-existing disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. §§ 1137, 
1153 (West 1991); 38 C.F.R. § 3.306(a). Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).  

The veteran presented testimony that he suffered an acute 
injury to his lumbar spine at age 15, but maintained that the 
problem resolved.  He testified that he had no back problems 
when he entered service.  He claimed that he injured his back 
prior to his second hospitalization for his heels and 
believed that his back disorder was aggravated by his fall.  
The service medical records do not note that the veteran 
suffered a back injury; they only note complaints of back 
pain.  While the veteran is competent to describe his 
purported back injury and symptoms, he has not been shown to 
possess the requisite medical expertise needed to render an 
opinion on the medical question of whether his pre-existing 
back disorder underwent an increase in severity during 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board of Medical Survey found that given the physical 
examination, x-ray and laboratory findings, and short period 
of service, the condition existed prior to enlistment and 
underwent no permanent aggravation.  Thus, service medical 
records show that the veteran's low back disorder underwent 
no increase in severity during service.  

VA treatment records dated from May 1983 to July 2002 show 
the earliest documented complaints of low back pain occur in 
1990.   An August 1990 psychological assessment noted that 
the veteran reported that he had occasional back problems due 
to a congenital problem.  A March 1998 x-ray of the lumbar 
spine revealed mild scoliosis with severe degenerative joint 
disease between L4 to L5 with a narrowed disc.  There was L5 
spondylolysis with Grade I spondylolisthesis.   A March 1998 
record showed that during a hospitalization for an unrelated 
disorder, it was noted that the veteran's degenerative joint 
disease was considered an acute problem because the veteran 
did not require treatment for this disorder during his stay.  
July 1998 records showed complaints included low back pain 
and showed that the veteran received a lumbar epidural 
steroid injection.  A December 1998 record noted complaints 
of back pain due to the veteran's participation in a walking 
group.  The veteran discontinued the group.  In a March 1999 
follow-up, veteran reported that the lumbar epidural steroid 
injection helped him.  An impression of a June 2000 magnetic 
resonance imaging of the lumbar spine was minimal 
degenerative change.  Lastly, a July 2002 record noted that 
the veteran was being treated by a specialty clinic for 
complaints of low back pain.  The foregoing post-service 
treatment records do not demonstrate or suggest that the 
veteran's back disorder underwent an increase in severity 
during service.  Accordingly, on the basis of all the 
evidence of record pertaining to the manifestations of the 
back disability prior to, during, and subsequent to service, 
aggravation is not conceded.  38 C.F.R. § 3.306(b).  Service 
connection for a pre-existing low back disorder is not 
warranted.  38 C.FR. §§ 3.303, 3.306. 

In regard to the claimed bilateral heel disorder, the veteran 
presented testimony on a history of chronic heel pain since 
his discharge from service.  He claimed that he went to see a 
private doctor for his feet several times over the course of 
40 years.  In response to the question of whether he ever 
attempted to obtain the private treatment records, the 
veteran responded that it was "just an office visit" and 
that two of the doctors had been deceased for 20 to 25 years, 
so he had no idea if the records existed.  In the veteran's 
Substantive Appeal, he maintained that he also had ankle 
problems due to the heel stress fractures he sustained during 
service.

VA treatment records dated from May 1983 to July 2002 are 
absent any complaints of bilateral heel pain.  Treatment 
records show that in September 1987, the veteran complained 
of left ankle swelling and tenderness, but in connection with 
a left collateral ligament sprain of his left leg that he 
sustained during a baseball game.  In May 1990, the veteran 
was seen for complaints of constant pain and possible 
fracture to the left ankle and foot, but this was due to a 
recent 'slip and fall.'  The July 2002 VA examination report 
shows that the veteran complained of bilateral heel and ankle 
pain.  A physical examination revealed bilateral ankle pain.  
The examiner noted an impression of chronic bilateral heel 
pain that began during service.  The examiner, however, noted 
that stress fractures usually heeled and did not cause any 
further problems.  The examiner maintained that the current 
pain was not related to the veteran's calcaneal stress 
fractures but was in the ankle joint itself.  It was noted 
that x-rays of the ankles and calcanei revealed findings that 
were normal for the veteran's age.  

Thus, according to the July 2002 VA examiner and the physical 
examination, the veteran's in-service stress fractures were 
acute and transitory and resolved with no residual chronic 
disability.  The Board notes that the mere fact of an in-
service injury is not enough; there must be a chronic 
disability resulting from that injury.  There is no post-
service medical evidence of treatment for a bilateral heel 
disorder.  The veteran's claimed bilateral heel disorder 
appears to be manifested by subjective complaints of pain 
only.  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In the absence of competent 
medical evidence that the veteran has a disability of the 
heels upon which compensation benefits may be established, 
the requirements for establishing service connection have not 
been met.  38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the veteran's 
claims, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).   


ORDER

Service connection for a low back disorder 
(spondylolisthesis, L5-S1) is denied.

Service connection for residuals of bursitis, acute, 
precalcaneal, bilateral is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

